Citation Nr: 0205210	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  94-24 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for cervical spondylosis.

2.  Entitlement to an initial disability rating in excess of 
10 percent for tendinitis of the left shoulder.

3.  Entitlement to an initial disability rating in excess of 
10 percent for tendinitis of the right shoulder (major).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran retired from active duty in July 1991 after 
completing more than 22 years of active military service.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (Court) from a June 30, 
1999 decision wherein the Board denied entitlement to an 
increase in the initial 10 percent evaluations for cervical 
spondylosis and tendinitis of the shoulders.  The Court 
vacated the June 30, 1999 Board decision and remanded the 
case for another decision taking into account matters raised 
in its order.  

The Board in April 2000 advised the veteran's representative 
of the opportunity to submit additional evidence and argument 
in support of the appeal.  In August 2000, the Board received 
additional written argument from the representative.  In 
September 2000 the Board remanded the case to have the RO 
complete additional development.  The case was recently 
returned to the Board, and the representative in April 2002 
presented additional written argument in support of the 
appeal.


FINDINGS OF FACT

1.  Cervical spondylosis is principally manifested by a 
complaint of pain and no more than slight limitation of 
motion of the cervical spine and intermittent discomfort; 
there is no neurologic component to the disability confirmed 
at this time, and weakened movement and fatigue produce no 
more than mild impairment.



2.  Clinical manifestations of left shoulder tendinitis are 
demonstrable limitation of motion more appreciable in 
abduction and pain that result in impairment from 
exacerbations of pain and may interfere with prolonged 
overhead work or heavy lifting in the work place, and mild 
weakened movement and fatigue.  

3.  Clinical manifestations of right shoulder tendinitis are 
limitation of motion that is more appreciable in abduction 
and pain that result in impairment from exacerbations of pain 
and may interfere with prolonged overhead work or lifting 
heavy objects in the work place, and mild weakened movement 
and fatigue.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for cervical spondylosis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5003, 5290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).

2.  The criteria for an initial increased disability rating 
of 20 percent for tendinitis of the left shoulder have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5201 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)). 

3.  The criteria for an increased initial disability rating 
of 20 percent for tendinitis of the right shoulder have been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5201 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On the initial VA examination in 1991, the veteran complained 
that his neck hurt most of the time, that it popped and was 
worse in sleeping and reading positions.  The examiner 
reported that he could flex the neck chin-to-chest, extend to 
40 degrees, lateral bend to 20 degrees bilaterally and rotate 
to 50 degrees bilaterally without pain or tenderness in the 
cervical region.  He had pertinently normal reflexes, 
strength and sensation.  An X-ray of the cervical spine was 
obtained.  The diagnosis was cervical spondylosis.  He was 
not employed at the time of the examination.

Regarding the shoulders, the veteran reported that they had 
been painful for an indefinite period, that he had been given 
pills, that the pain was worse at night and with activity, 
and that he was right-handed.  The examiner reported normal 
upper extremity reflexes, sensation and strength, no hand 
atrophy and a full range of motion of the shoulders with a 
considerable awkwardness.  Both shoulders were tender over 
the bicipital groves though somewhat more on the right.  
Shoulder X-rays were positive on the right for minimal 
sclerosis of the cortex of the greater tuberosity.  The 
diagnosis was tendinitis of the shoulders. 

The record shows that the RO in March 1992 after 
consideration of service medical records and a 
contemporaneous VA examination report granted service 
connection for cervical spondylosis and rated the disability 
noncompensable under Diagnostic Code 5003.  The RO granted 
service connection for bilateral shoulder tendinitis and 
rated the disability noncompensable under Diagnostic Code 
5024.  The ratings were effective from August 1991, and the 
veteran appealed the initial rating determination.  

On a VA examination in March 1998, the veteran reported 
having pain in both shoulders for many years that was worse 
with cold weather.  He reported that it was very painful for 
him to raise his arms above his head or do any kind of 
lifting above his head.  The examiner reported that the 
veteran had a full range of motion of both shoulders.  He was 
able to reach to 180 degrees on both sides and internally 
rotate with his hand behind his back on both sides.  The 
examiner reported some slight pain when the veteran pushed 
with his arms elevated, but no deformity or crepitation of 
either shoulder.  X-rays of the shoulders were reported as 
showing no gross abnormality.

When VA examined him in April 1998, he reported that he was 
employed full-time as a mail handler for the postal service 
that required him to stand for long periods, to bend and 
squat.  He reported always having some low-level pain in the 
posterior neck region that had a tendency to change with the 
weather, prolonged periods of sitting and reading, and on 
awakening in the morning.  He reported hearing a grinding 
sound when he moved his neck and stated that he did not use 
any cervical support device, but relied on analgesic balms, 
heat, massage and use of Voltaren daily.  He denied any time 
lost from work as a result of his neck symptomatology.  

The examiner reported normal appearing head, neck and 
shoulder girdle relationships.  The veteran was able to bring 
his chin to his chest in forward flexion, and hyperextend 
from 0 to 60 degrees with some complaints of pain in the base 
of the neck region upon the terminal extension maneuver.  

He was able to laterally rotate from 0 to 50 degrees 
bilaterally and lateral bend from 0 to 30 degrees bilaterally 
with complaint of discomfort in the terminal phases of these 
movements.  There was tenderness to palpation of the 
occipital tuberosities and the posterior cervical 
musculature.  X-ray of the cervical spine was interpreted as 
showing a loss of normal cervical lordosis, a slight decrease 
in the disk space between the sixth and seventh cervical 
vertebrae and small anterior spurs at the same level.  The 
diagnosis was cervical spondylosis.




Regarding the shoulders, the veteran reported bilateral 
shoulder pain in the anterior and posterior regions 
particularly with the arms raised to shoulder level or above, 
and occasional pain in the shoulder regions when he is in a 
relaxed position.  The veteran reported no time lost from 
work as a result of his shoulder symptomatology.  It was 
reported that previous X-rays of the shoulders had revealed 
no significant pathology.  

The examiner reported tenderness with palpation of the mid 
trapezial region, medial and lateral pectoral musculature, 
and deltoid insertion musculature.  There was tingling and 
numbness produced in the forearm and hand with compression of 
the deltoid musculotendinous region, and on the humerus.  
Some mild tenderness to palpation over the anterior lateral 
regions of the shoulder joints was demonstrated.  

The active range of motion for both shoulders was forward 
flexion from 0 to 100 degrees with complaint of shoulder 
pain, abduction from 0 to 100 degrees with report of terminal 
phase shoulder pain bilaterally, internal and external 
rotation from 0 to 80 degrees bilaterally without significant 
complaints and hyperextension from 0 to 45 degrees 
bilaterally.  On a passive basis the veteran was able to 
forward flex and abduct from 0 to 170 degrees bilaterally.

The examiner reported no evidence of any muscular atrophy 
involving the shoulder girdles or upper extremities, and that 
gross muscle testing of the shoulder girdle musculature in 
all major planes demonstrated normal grading as did testing 
of arm, forearm, wrist and finger flexors and extensors.  The 
veteran demonstrated 1+ biceps and triceps reflexes 
bilaterally.  The examiner noted that recent x-ray of the 
shoulders was normal.  The diagnosis was myofascial pain 
syndrome involving both shoulder girdles.  

The examiner commented that the veteran had neck and shoulder 
symptoms that had not prevented him from performing a full-
time job with the postal service, and that he experienced 
pain with some movement of the neck and shoulders.  

The examiner stated that the presence of fatigue and 
incoordination could not be documented on this type of 
physical examination although strenuous and prolonged use of 
his shoulders with the arms in an abducted and flexed 
position above the shoulder level would be expected to 
produce pain and discomfort.  The examiner opined that the 
veteran's symptoms of tingling and numbness in the upper 
extremities could be explained on the basis of his myofascial 
pain syndrome. 

On the examination late in 2000 there was no report of 
weakness, fatigue or lack of endurance in cervical spine.  He 
reported pain and stiffness, with constant pain distressing 
at times, that was relieved with change in position.  He 
reported no time lost from work as mail handler for the 
previous six years.  The examiner said painful motion was a 
limiting factor, but found no spasm, weakness or tenderness.  
Forward flexion was 0-60 degrees, extension 0-45 degrees, 
lateral flexion bilateral was 0-30 degrees and rotation 
bilateral was 0-70 degrees.  Radiology reports were read as 
showing spondylosis and degenerative disc disease.  The 
diagnosis was cervical spine spondylosis with degenerative 
disc disease and mild to moderate foraminal compromise.  The 
examiner stated that neck discomfort interfered with quality 
of life because of decreased range of motion and intermittent 
discomfort.  

Concerning the shoulders, the veteran reported increased 
symptoms since the previous examination.  Again he was noted 
to be right-hand dominant with normal hand strength and able 
to maker a fist.  The examiner noted complaints of pain and 
weakness but no swelling, instability, inflammation or 
dislocation.  Pain was described as constant distress at 
times, and increased with movement above the shoulders or 
grabbing in unusual positions.  The veteran reported that he 
altered work habits but had not lost time from work.  

The examiner described the shoulder joints as within normal 
limits without heat, redness, instability or abnormal 
movement, but with pain-limiting range of motion.  The 
examiner did not report fatigue, lack of endurance or 
incoordination.  Range of motion (in degrees) for both 
shoulders was flexion 0-170, abduction 0-100, internal 
rotation 0-90 and external rotation 0-80.  

The examiner reported neurologically normal sensory reflexes 
in the upper extremities.  There was X-ray evidence of 
minimal arthritic changes in the glenohumeral joint of both 
shoulders.  The diagnosis was degenerative joint disease of 
the glenohumeral joints.  The examiner noted the effect as a 
mail handler was some difficulty lifting heavy objects above 
shoulder level.  

The examiner's addendum noted mild impairment due to the 
shoulders with mild weakened movement and fatigue.  The 
examiner stated that pain was visibly manifested in the 
shoulders and neck, but there was no muscular atrophy.  The 
examiner stated there was adequate pathology to support the 
veteran's complaints.   

Military medical records showed late 2000 reference to 5/5 
motor strength in the upper extremities.  RT, MD, submitted 
records that showed the veteran on one occasion in late 2000 
sought medication refill for shoulder and neck pain that 
increased at night.  Examination at that time showed 
decreased range of motion for the right shoulder to 90 
degrees with pain.  There was decreased internal rotation 
(not otherwise described) and pain with posterior palpation, 
good strength and 2+ pulses.  The assessment was bilateral 
shoulder pain.  


General Criteria

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Different examiners, at different times, will not describe 
the same disability in the same language. Features of the 
disability which must have persisted unchanged may be 
overlooked or a change for the better or worse may not be 
accurately appreciated or described. It is the responsibility 
of the rating specialist to interpret reports of examination 
in the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present. Each disability must be considered from the point of 
view of the veteran working or seeking work. If a diagnosis 
is not supported by the findings on the examination report or 
if the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1998).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Powell v. West, 13 Vet. App. 31 (1999); Francisco v. Brown, 7 
Vet. App. 55 (1994).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee, and 
ankle are considered major joints; multiple involvements of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints. The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. 
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  Flexion elicits such 
manifestations.  The joints involved should be tested for 
pain on both active and passive motion, in weight bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Arthritis, degenerative (hypertrophic or osteoarthritis): 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below: 

With X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, 20 percent.  With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  Note (1): The 20 
percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Note (2): The 20 percent and 10 percent ratings 
based on X-ray findings, above, will not be utilized in 
rating conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  Diagnostic Code 5003.

The following diseases listed under diagnostic codes 5013 
through 5024, respectively, Osteoporosis, with joint 
manifestations; Osteomalacia; Bones, new growths of, benign, 
Osteitis deformans, Gout, Hydrarthrosis, intermittent, 
Bursitis, Synovitis, Myositis, Periostitis, Myositis 
ossificans and Tenosynovitis will be rated on limitation of 
motion of affected parts, as arthritis, degenerative, except 
gout which will be rated under diagnostic code 5002.

Under Diagnostic Code 5290 a 10 percent evaluation may be 
assigned for slight limitation of motion of the cervical 
spine, 20 percent when moderate, and 30 percent when severe.

Under diagnostic code 5287 a 30 percent evaluation may be 
assigned for favorable ankylosis of the cervical spine.  A 40 
percent evaluation may be assigned for unfavorable ankylosis 
of the cervical spine.

Under Diagnostic Code 5293 a 60 percent evaluation may be 
assigned for pronounced intervertebral disc syndrome; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
A 40 percent rating may be assigned for severe intervertebral 
disc syndrome productive of recurring attacks with 
intermittent relief.  A 20 percent rating may be assigned for 
moderate intervertebral disc syndrome productive of recurring 
attacks.  A 10 percent rating may be assigned when mild and 0 
when postoperative, cured.

Arm (major), limitation of motion to 25° from side, shall be 
rated 40 percent.  Midway between side and shoulder level 
shall warrant a 30 percent evaluation.  At shoulder level, a 
20 percent may be assigned.  Diagnostic Code 5201. 

Arm (minor), limitation of motion to 25° from side shall be 
rated 30 percent.  Midway between side and shoulder level or 
at shoulder level warrants a 20 percent evaluation.  
Diagnostic Code 5201. 

Impairment of the clavicle or scapula (major or minor), 
dislocation shall be rated 20 percent.  Nonunion, with loose 
movement shall be rated 20 percent, and without loose 
movement, 10 percent.  Malunion shall be rated 10 percent.  
Or rate on impairment of function of contiguous joint.  
Diagnostic Code 5203.

Plates I and II provide a standardized description of 
ankylosis and joint motion measurement; for the shoulder, 
forward elevation (flexion) and abduction 0 to180 degrees, 
internal rotation 0 to 90 degrees and external rotation 0 to 
90 degrees.  

The anatomical position is considered as 0°, with two major 
exceptions: (a) Shoulder rotation-arm abducted to 90°, elbow 
flexed to 90° with the position of the forearm reflecting the 
midpoint 0° between internal and external rotation of the 
shoulder; and (b) supination and pronation-the arm next to 
the body, elbow flexed to 90°, and the forearm in mid-
position 0° between supination and pronation. 38 C.F.R. 
§ 4.71.
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues as long as the rating schedule provides for a 
higher rating and the claim remains open.  Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  
In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the VCAA now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West Supp. 2001).  VA has issued final 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  According to Congress it was 
intended that the VCAA will apply to pending claims.  
Further, the VA General Counsel has determined that the VCAA 
is more favorable to claimants than the law in effect prior 
to its enactment.  38 U.S.C.A. § 7104(c); see also Janssen v. 
Principi, 15 Vet. App. 370, 375 (2001).

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  The Board observes that the 
appellant has not indicated at any stage in this appeal that 
relevant evidence brought to the attention of the RO or the 
Board was not requested or accounted for.  In implementing 
the VCAA, VA provided in section 3.159(c)(1) that it will 
make reasonable efforts to help a claimant obtain relevant 
records from non-Federal-agency sources and relevant records 
in the custody of a Federal agency or department.  This 
record contains VA and private records that are relevant to 
the current appeal.  The appellant did cooperate in 
completing development.  There appears to be no basis for 
further delay since the record is supplemented with probative 
contemporaneous evidence that shows VA and the appellant met 
the obligation to assist with regard to development of the 
record.  

Regarding the medical evidence VA provided, in part, in 
section 3.159(c)(4)(i)(B) of the new regulations that a 
medical examination or opinion would be necessary when the 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  

The first element is met through the medical evidence that 
includes VA and private medical reports that collectively 
address the questions of importance in the initial disability 
determination.  Therefore, the Board believes there is no 
necessity for another medical examination or opinion.

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issues, 
and of the reasoning for the rating determinations through 
the statement of the case and supplemental statements of the 
case, and other correspondence pertinent to the appeal.  The 
appellant was afforded the opportunity to submit arguments in 
support of the claim.  The record shows that the appellant 
was given ample opportunity to identify additional evidence 
that could support the claim and did submit evidence for 
consideration.  

Thus, in light of his action and the development completed at 
the RO, including that development competed as a result of 
Board remands, the Board finds that the relevant evidence 
available for an equitable resolution of the appeal has been 
identified and obtained.  McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  See also Stegall v. West, 11 Vet. App. 268 (1998); 
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  

The Board has noted the representative in April 2002 directed 
argument to the merits rather than that the VCAA required 
that the Board remand the claim again to the RO.  According 
to the Court, the VCAA is not an excuse to remand all claims.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  See also 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) holding a 
remand under the VCAA is not required where an appellant was 
fully notified and aware of the type of evidence required to 
substantiate a claim and no additional assistance would aid 
in further developing the claim.  

Thus, in light of the development that has been completed the 
Board will rely on the reasoning in the cited precedent to go 
forward with a decision on the record. 

In summary, the Board believes there is no further duty to 
assist in view of the comprehensive examinations and other 
records located that collectively are the best evidence for 
an informed determination of the veteran's impairment. The RO 
conscientiously developed the record to address the concerns 
mentioned in the Board remands.  The RO attempted to locate 
VA medical treatment records and the medical examination in 
April 1998 was thorough and addressed the pertinent 
evaluative criteria.  Further, a more recent comprehensive 
evaluation since the VA examination in October 2000 has not 
been reported.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).


Analysis

Cervical spondylosis

The veteran's cervical spine disorder is rated in accordance 
with the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5290 which assesses limitation of motion as the primary 
rating criteria for the incremental ratings from 10 to 30 
percent.  The veteran has been provided the essential rating 
criteria.  The Board finds the selected rating scheme based 
on limitation of motion is appropriate for the veteran's 
disability in view of the symptomatology and the disease for 
which service connection is in effect.  Diagnostic Code 5003 
is for application since cervical spondylosis is degenerative 
joint disease; spondylosis is a general term for degenerative 
changes due to osteoarthritis.  1564 Dorlands's Illustrated 
Medical Dictionary (28th ed. 1994).  See also Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992); 38 C.F.R. § 4.21.  

The record reflects that the RO in its 1992 decision rated 
the veteran's disability on the basis of recent VA 
examination records that included complaints of cervical 
spine pain.  

Service medical records noted occasional neck pain complaints 
were observed in the years prior to separation in 1991, and 
the record showed essentially full range of motion.  Thus, 
his pain complaints were documented at the time of the 
initial VA examination.  

Viewed collectively, the comprehensive examination reports 
that record objective evaluations through late 2000 show pain 
complaints, but minimal orthopedic findings and no confirmed 
neurologic deficit.  Although the veteran has reported having 
some difficulty because of his cervical pain, VA examinations 
collectively reported findings that appeared to be within 
normal limits except for slight limitation of motion.  The 
examiners have noted mild impairment.  The record since the 
most recent VA examination showed once again he had neck pain 
complaints, but the objective findings of significance were 
limited to the right shoulder.  

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher initial evaluation 
is not warranted.  The cervical spine symptoms, overall, 
appear to reflect a level of impairment contemplated in the 
current 10 percent evaluation under Diagnostic Code 5290.  
The rating scheme applied does not require a mechanical 
application of the schedular criteria.  Here, however, 
applying the rating schedule liberally results in a 10 
percent evaluation.  A 20 percent evaluation contemplates a 
moderate disability.  The maximum evaluation, 30 percent, is 
provided for a severe disability.  

The Board finds that the evidence offers a detailed 
description of pertinent evaluative criteria that, viewed 
objectively, clearly preponderates against the claim.  The 
Board believes it supports a conclusion that the veteran's 
disability is no more than slight or mild in view of symptoms 
of pain, but more recently without significantly limited 
motion and an otherwise normal evaluation undertaken in 
response to his complaints.  Thus, it appears the 10 percent 
rating is an accurate assessment of the disability manifested 
by little appreciable objective evidence of disabling 
manifestations of cervical spondylosis.  The range of motion 
has improved since the 1991 examination as evidenced on 1998 
and 2000 examinations.   

The level of disability appears to have been accounted for in 
the current evaluation, particularly in view of the minimal 
appreciable objective symptoms shown in light of the pain the 
veteran reported.  It is also observed as the veteran stated 
that he was able to work without time lost, and he did not 
state that he had any limitation imposed in his work as a 
result of the cervical spondylosis.  Further, the examiner in 
2000 did not report any work limiting symptoms from the 
cervical spine, unless the comments are read as including the 
neck symptom in limiting above shoulder lifting of heavy 
objects.  Rather, the examiner characterized the pain and 
limited motion as intermittent and affecting quality of life 
and his narrative focused on functional limitations in the 
work place due to the shoulders.  Further, the veteran did 
not report that he would not lift any weight he may have to 
in the work place, and has stated no time has been lost from 
disability.  He also stated that he had to adjust his work 
habits on account of the shoulders, not the neck.  

Thus, the Board finds that the criteria under 38 C.F.R. §§ 
4.40, 4.45 and 4.59 do not provide a basis for a higher 
rating in view of the veteran's presentation of his symptoms 
and the resulting functional impairment that examiners have 
described.  The 10 percent rating recognizes his pain, but 
the examiner in 2000 did feel that the reported weakened 
movement and fatigue included the neck and shoulders.  
However, from the work perspective, the shoulders seem to be 
the appreciable limiter.  Thus for the neck, the record more 
clearly approximates the 10 percent rating in view of the 
absence of an appreciably work limiting disability.  
38 C.F.R. §§ 4.2, 4.7. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. § Parts 3 and 4, whether 
or not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating.  The level of 
disability appears to have been accounted for in the current 
evaluation, particularly in view of the minimal appreciable 
objective symptoms recently shown in light of the pain the 
veteran reported.  

It is also observed as the veteran stated that he was able to 
work without time lost and he did not state that he had any 
limitation imposed in his work as a result of the cervical 
spondylosis.  Thus, the Board finds that the criteria under 
38 C.F.R. §§ 4.40, 4.45 and 4.59 do not provide a basis for a 
higher rating in view of the veteran's presentation of his 
symptoms.  

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for an increased initial rating.

Regarding tendinitis of the shoulders, the VA examinations in 
1998 and 2000 are probative of the level of impairment and 
evaluated the disability from the perspective of joint and 
muscle impairment.  The RO rated each shoulder in accordance 
with the examination findings and correctly granted a 
separate evaluation for each shoulder.  Service records 
showed infrequent pain complaints.

The veteran's disability of the shoulders is rated currently 
in accordance with the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5024, which assess basically evidence of 
limitation of motion as the primary rating criteria and 
Diagnostic Code 5201 which provides for limitation of motion 
of the arm with incremental ratings from 20 to 40 percent.  
Code 5003 also considers limitation of motion.  The Board 
finds the rating scheme for limitation of motion appropriate 
for the veteran's disability in view of the diagnosis for the 
shoulder symptomatology, degenerative joint disease.  
Pernorio, supra; 38 C.F.R. §§ 4.20, 4.21.  

The Board also observes that an analogous rating application 
to ankylosis under Diagnostic Code 5200 or impairment of the 
humerus under Diagnostic Code 5202 would be inapplicable in 
view of the findings on examinations since service. 

The Board observes that the RO has assigned a 10 percent 
evaluation based upon the VA examinations which did report 
limitation of motion, as the range of motion recorded showed 
appreciable, but slight, disparity from the normal range of 
motion contemplated in the standardized description of 
shoulder motion in the rating schedule, with the disparity 
between active and passive range of motion noted.  However, 
on the most recent examination, there was a demonstrable 
discrepancy between the normal range of abduction and the 
veteran's ability to abduct, which the examiner did not find 
out of proportion to his symptoms.  The RO had medical 
examiners address the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  The Board notes that functional loss due to pain 
will be rated at the same level as the functional loss where 
motion is impeded.  Thus limitation of motion is not the sole 
prerequisite finding.  

Applying this information to the rating schedular criteria 
leads the Board to conclude that an increased initial 
evaluation is warranted for both shoulders.  The shoulder 
symptoms have not shown appreciable difference on three 
examinations and, overall, but collectively do appear to 
support more than a percentage evaluation of 10 percent would 
contemplate when the effect upon performance in the work pace 
is factored in.  

As a mail handler, he obviously must use the upper 
extremities and he has noted some compromise in his working 
ability on account of the shoulders.  The examiner did not 
question the complained of weakness and fatigue, but felt it 
was no more than mild.  The rating scheme does not require a 
mechanical application of the schedular criteria, and 
applying the rating schedule liberally as intended results in 
a 20 percent evaluation.  This rating recognizes symptomatic 
shoulders characterized by pain, mild weakness and fatigue 
that reportedly adversely impacts the veteran in activity 
that would likely occur in the workplace.  The Board must be 
mindful not to underrate a truly disabled claimant with a 
good work record such as the veteran.

VA examiners in 1998 and 2000 viewed overhead work as a 
likely source of pain and discomfort, and the veteran did 
indicate on the recent examination this was a problem in his 
job.  

Although he did not report time lost because of the 
tendinitis, he does report interference with his postal 
service work on account of tendinitis.  In view of the 
examiner's belief that weakness and fatigability were 
adequately supported, the Board believes that this supports a 
conclusion that the veteran's disorder is productive of 
disability more compatible with the 20 percent evaluation.  

Active range of motion was more limited than passive motion, 
but the regulations do not give either preference and require 
testing both active and passive motion in evaluating pain 
complaints.  38 C.F.R. § 4.59.  Thus, the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint would clearly be appropriate 
in the veteran's case, and allows for more than the minimum 
10 percent rating under Diagnostic Code 5003.  Applying the 
rating scheme, the minimum compensable evaluation for the 
joint is 10 percent in view of the interplay of §§ 4.40, 
4.59, but overall functional impairment cannot be ignored. 

The recent VA examinations appear to have clearly addressed 
the veteran's complaints and reported objective 
manifestations likely related to the disability.  In view of 
the foregoing, the Board concludes that the evidence more 
nearly approximates a 20 percent rating for each shoulder for 
the entire period of this appeal.  38 C.F.R. § 4.7.  Clearly, 
the objectively confirmed manifestations that would support a 
higher evaluation under any rating scheme applicable to the 
disability are not shown.  

The examiner in 2000 did not confirm a neurologic component 
of the disability, where there had been a question of it on 
previous examination, and there was no quantifiable measure 
of additional range of motion lost with exacerbations.  
However, the information in medical reports that followed the 
October 2000 examination did suggest that the range of motion 
overall would be so limited as to more nearly approximate the 
criteria for a higher evaluation of 20 percent under 
Diagnostic Code 5201.  

In addition the provisions of 38 C.F.R. §§ 4.40 and 4.45 as 
they relate to pain and factors other than limitation of 
motion as described on two VA examinations appear to support 
a 20 percent rating for each shoulder.  The disability from 
the workplace perspective appears to have been essentially 
consistent from the standpoint of limitation of motion and 
other functional impairment.  Thus, there is appreciable 
impairment that complements the range of motion for the 
shoulder that would place the evidence in favor of the claim 
for an initial rating in excess of 10 percent.  

The Board notes that although the decision herein included 
consideration of the holding in Fenderson, the veteran has 
not been prejudiced by such discussion in view of the 
decision on the merits.  See for example Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  The disability of the 
cervical spine and the shoulders did not warrant 
consideration of staged ratings in view of facts specific to 
each disability. 


Extraschedular consideration

Generally, the degrees of disability specified under the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  




The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an 
originating agency's conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In this case the RO has not provided the provisions 
pertaining to extraschedular evaluations, and did not discuss 
them in the statement of the case or supplemental statements 
of the case.  Nor has the appellant or his representative 
specifically argued for application of increased benefits on 
an extraschedular basis.  Further, the Board observes that 
his statements on appeal, as well as those of his 
representative, may liberally be interpreted as implying that 
extraschedular evaluation is sought.  The veteran and his 
representative have been afforded sufficient opportunity to 
present arguments and submit evidence in this regard.

Thus, the Board does find that the veteran would be 
prejudiced by the Board's initial consideration of this phase 
of the claim for increased compensation benefits.  VAOPGCPREC 
6-69.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The veteran 
is being granted an increased evaluation on a schedular 
basis.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of the VA 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash, 8 Vet. App. at 227.  The notes that 
appellant has reported his employment and no time lost from 
the disorders on appeal.  Having reviewed the record, the 
Board finds no basis for further action on this question as 
there is nothing in the record showing such circumstances to 
require the Board consider referral.

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for cervical spondylosis is denied.

Entitlement to an initial increased evaluation of 20 percent 
for tendinitis of the left shoulder is granted, subject to 
the regulations governing the payment of monetary awards. 

Entitlement to an initial increased evaluation of 20 percent 
for tendinitis of the right shoulder is granted, subject to 
the regulations governing the payment of monetary awards.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

